By the Court.

Lumpkin, J.
delivering the opinion.
I am inclined to think that every question made upon this record, is covered by the previous adjudications of this Court, in the case of Jones against the Central Railroad, 18 Ga. Rep. 247, and other cases in which these railroad corporations were parties, except the single question, as to whether or not the Act of 1854, is repealed by the Act of 1856 ? But were it otherwise, and this case stood upon its own merits, untrammele.d by authority, the result would not be different.
[1.] As to the plea to the jurisdiction, it certainly comes too late upon the appeal; and that too after a trial upon the merits.
[2.] And as it respects the constitutionality of the Act of 1854, the title amongst other things, proposes to regulate the mode of proceeding in the cases embraced in it; Pamphlet *122p. 92; and of course covers the mode of proceeding in this case.
Is the Act of 1854, repealed by the Act of 1856 ? Or is the latter Act cumulative only. The latter Act only purports to repeal the former, so far as they are repugnant to each other. They are both affirmative statutes. The Act of 1856 Pamphletp. 155, does not embrace all the objects provided for in the Act of 1854. It extends only to injuries done by the running of the engines and cars of the company. The Act of 1854, is broader, and not only includes injuries done by the engines and cars, but by the operation and use of any other machinery; and indeed for every other injury whatsoever.
Now, the notice in this case is not only very full, but in one count charges, that the injury was done by the running of the engines and cars, “ and other machineryand for anything that appears to the contrary, the killing of the plaintiff’s negro may have been caused in a way not provided for in the Act of 1856.
We see nothing in this case to justify a judgment of reversal.
Judgment affirmed.